MEMORANDUM OPINION
                                       Nos. 04-12-00406-CR &
                                          04-12-00410-CR

                                        Noah Alemu ABERA,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                Trial Court Nos. A11374 & A11188
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 26, 2012

DISMISSED FOR WANT OF JURISDICTION

           The trial court imposed sentence on May 17, 2012, and therefore, appellant’s motion for

new trial was due June 18, 2012. See Tex. R. App. P. 21.4(a). However, appellant did not file a

motion for new trial until June 29, 2012. Because appellant did not timely file a motion for new

trial, the deadline for filing a notice of appeal was therefore June 18, 2012. See TEX. R. APP. P.

26.2(a)(1). A notice of appeal was not filed until June 29, 2012, and appellant did not file a

timely motion for extension of time to file the notice of appeal. See TEX. R. APP. P. 26.3.
                                                                  04-12-00406-CR & 04-12-00410-CR


        On August 8, 2012, we ordered appellant to show cause in writing why this appeal should

not be dismissed for want of jurisdiction. Appellant’s response was due in this court on or before

September 7, 2012. We advised appellant that if a timely, satisfactory response was not filed, the

appeal would be dismissed for want of jurisdiction. Appellant did not file a response.

        Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also

Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that writ of

habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs out-of-

time appeals from felony convictions).      Accordingly, we dismiss this appeal for want of

jurisdiction.


                                                     PER CURIAM

Do Not Publish




                                               -2-